McMurray, Presiding Judge.
Defendant was indicted and convicted of the offense of burglary. On May 10, 1979, defendant was sentenced to 5 years in the penitentiary. Defendant’s motion for new trial was denied on September 13,1979. His pro se notice of appeal was filed January 9, 1980. Held:
This appeal must be dismissed as defendant’s notice of appeal was not timely filed. This court is without jurisdiction where the notice of appeal is not timely filed in accordance with the statutory requirements of Code Ann. § 6-803 (Ga. L. 1965, pp. 18, 21; 1966, pp. 493, 496; 1968, pp. 1072, 1077). Smith v. State, 140 Ga. App. 492 (231 SE2d 493). See also Code Ann. § 6-804 (Ga. L. 1965, pp. 18, 21).

Appeal dismissed.


Smith and Banke, JJ., concur.